Per Curiam,
Those enjoying the estate conveyed by Daniel Kelly on April 3, 1862, can do so only by complying with the conditions upon which it was conveyed. Successors in the title to the Attlantic and Great Western Railroad Company succeed, during the period of their enjoyment of the land, to the liability imposed by Kelly and assumed by his grantee. No changes, in the title, however, brought about, can affect the liability of the party in possession during the period of his enjoyment, to perform the covenants of the first grantee, upon which the grant was made. Though there be no privity of the contract between the original grantor, or his personal representatives, and those in possession of the land, there is privity of estate, out of which an implied contract arises to perform, during the period of enjoyment, the conditions upon which the land was conveyed. The decree of the court below was proper. It is affirmed and the appeal dismissed, with costs to the appellees.